Citation Nr: 0007117	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-32 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) September 1997 rating decision 
which denied a rating in excess of 50 percent for service-
connected PTSD.


REMAND

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that the disability 
associated with his service-connected PTSD has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
If a claim is well grounded, VA has a duty to assist in 
developing facts pertinent to the claim to include a thorough 
contemporaneous VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The most recent VA psychiatric examination was performed in 
July 1997, diagnosing PTSD and discussed the nature and 
severity of the pertinent symptomatology as reported by the 
veteran.  On that examination, he reportedly experienced 
symptoms including nightmares, difficulty sleeping, 
flashbacks, increased startle response, and social isolation.  

While the VA examiner opined in July 1997 that the veteran's 
PTSD symptoms were of "moderate" severity, the veteran 
indicated at a January 2000 Travel Board hearing that his 
PTSD had increased in severity since the last compensation 
examination in July 1997.  He testified that he continued to 
have frequent nightmares, difficulty sleeping, flashbacks, 
and social isolation, and noted that he was only able to 
function and get some restful sleep while on medication; he 
stated that he was recently hospitalized at the Nashville VA 
Medical Center (MC) (in October or November 1999) for 
problems unrelated to PTSD, but as he was not allowed to take 
his PTSD medication, his PTSD symptoms were exacerbated; he 
noted that he received psychiatric treatment at a VA 
facility, but indicated that he did not participate in group 
therapy as he was unable to deal with past traumatic 
experiences.  He stated that he did not have any friends and 
did not maintain regular contact with his relatives, 
suggesting that he led a rather isolated life; he reported 
experiencing frequent and uncontrollable outbursts of anger, 
irritability, verbal violence, and non-specific homicidal 
ideation toward people with whom he came in contact; he thus 
avoided any interaction with others.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Accordingly, a thorough contemporaneous VA 
psychiatric examination should be conducted to assess the 
severity of the veteran's PTSD, expressed in terms of the 
pertinent rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  It should be noted that neither the veteran 
nor the Board may make medical determinations.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected PTSD since 
July 1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be obtained 
and added to the claims folder, 
particularly all recent treatment 
records from VAMCs in Nashville and 
Murfreesboro.

2.  The veteran should then be afforded 
a VA psychiatric examination to 
determine the nature and severity of his 
service-connected PTSD.  The examination 
report should include a detailed 
description of symptoms, clinical 
findings, and associated functional 
impairment.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the veteran's 
service-connected PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a Global Assessment of Functioning score 
and explain the meaning of the numerical 
score assigned to comply with Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

3.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).  

4.  The RO should review the examination 
report and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to 
respond.  The case should then be returned to the Board for 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


